MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Sep 14 2020, 8:48 am

court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                                Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David A. Felts                                           Curtis T. Hill, Jr.
Locke & Witte                                            Attorney General of Indiana
Fort Wayne, Indiana                                      Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Cory J. Brightharp,                                      September 14, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-649
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy Davis,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D06-1912-F6-1527



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-649 | September 14, 2020         Page 1 of 12
                                          Case Summary
[1]   Cory J. Brightharp (“Brightharp”) challenges his convictions and sentence for

      Intimidation1 and Criminal Recklessness,2 as Level 6 felonies. We affirm.



                                                   Issues
[2]   Brightharp presents three issues for review:


                 I.        Whether sufficient evidence supports his conviction for
                           Intimidation;


                 II.       Whether his sentence is inappropriate; and


                 III.      Whether he was denied the effective assistance of trial
                           counsel.


                                 Facts and Procedural History
[3]   During the fall of 2019, Timothy Hardy (“Hardy”) was living in a Fort Wayne

      residence with his daughters and his fiancée, Candice Bibs (“Bibs”). Hardy

      observed that Brightharp sometimes slept in a chair in an alley across the street

      from Hardy’s residence. One day, Brightharp showed up outside Hardy’s

      house and began to confront Hardy about “the woman in his house” and an

      alleged debt she owed Brightharp. (Tr. at 81.) Thereafter, Brightharp




      1
          Ind. Code § 35-45-2-1(a).
      2
          I.C. § 35-42-2-2(a).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-649 | September 14, 2020   Page 2 of 12
      continued to confront Hardy at least weekly, with the common themes that

      Bibs owed Brightharp money, Hardy should intervene, and it was unfair that

      Bibs was living with Hardy while Brightharp had been left homeless. Hardy

      and Bibs frequently called the police after these encounters.


[4]   In November, Hardy and Brightharp were at a Phillips 66 convenience store on

      Wayne Trace Road when Brightharp again confronted Hardy. On this

      occasion, an employee of Phillips 66 called for police assistance and Brightharp

      left the premises.


[5]   During the early morning hours of December 1, 2019, Hardy returned to the

      same Phillips 66 store to purchase a lottery ticket. He sat down to fill out the

      form and noticed that Brightharp sat down nearby. Brightharp expressed his

      desire to “talk about the woman in [Hardy’s] house” and questioned why “she

      had not paid the money” and Brightharp had “lost the house.” (Id. at 85.)

      Hardy got up and moved toward the cash register, telling Brightharp that “he

      had a personal problem and probably needs to go to small claims.” (Id.)


[6]   As Hardy paid for his purchases and walked to his truck, Brightharp followed,

      calling Hardy names such as “punk” and “bitch.” (Id. at 86.) He claimed that

      Hardy “hid behind his truck and the police.” (Id.) As Hardy prepared to drive

      away, he saw his friend, Dave Cotton (“Cotton”), arrive at the store. Hardy

      decided to get out of his truck and warn Cotton about Brightharp.

[7]   When Hardy and Cotton began to talk, they saw Brightharp approach and pull

      out a long-blade knife. Brightharp got within two or three feet of Hardy and

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-649 | September 14, 2020   Page 3 of 12
      pointed the knife directly at Hardy, saying: “it’s going to be your day.” (Id.)

      Hardy raised his hands and moved his body sideways in an attempt to protect

      an artery if Brighton lunged. Brightharp repeated such phrases as “I’ve got

      nothing to lose” and “I’ve got something for you” until Hardy persuaded him

      to “fight like men with [only] their hands.” (Id. at 90, 91, 128.) Brightharp then

      dropped his knife, reached into his pocket and retrieved a second knife, and

      placed them both on the ground. He began to remove his outer clothing, as if

      preparing for a fight.

[8]   Police officers, summoned by employee Priscilla Guerrero (“Guerrero”),

      arrived and interviewed those present. They placed Brightharp under arrest.

      On December 5, 2019, Brightharp was charged with Intimidation and Criminal

      Recklessness. On February 19, 2020, a jury convicted Brightharp as charged.

[9]   At the sentencing hearing, conducted on March 12, 2020, Brightharp confirmed

      the accuracy of the Presentence Investigation Report (“PSI”). When

      interviewed, Brightharp had denied any history of mental illness. His counsel

      interjected that he believed the PSI inaccurately portrayed the state of

      Brightharp’s mental health. According to defense counsel, Brightharp was

      competent and able to assist in his defense, but counsel asked that the trial court

      “take into consideration for sentencing purposes [Brightharp’s] mental health

      issues.” (Id. at 223.) The trial court imposed upon Brightharp concurrent

      sentences of two years and 183 days for Criminal Recklessness, with one year

      suspended, and two years, with one year suspended, for Intimidation.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-649 | September 14, 2020   Page 4 of 12
       Additionally, the trial court ordered that Brightharp be given a psychological

       assessment. Brightharp now appeals.



                                  Discussion and Decision
[10]   Pursuant to Indiana Code Section 35-45-2-1(a), “A person who communicates

       a threat with the intent: . . . that another person engage in conduct against the

       other person’s will; [or] that another person be placed in fear of retaliation for a

       prior lawful act . . . commits intimidation, a Class A misdemeanor.” The

       offense is elevated to a Level 6 felony if the threat is to commit a forcible felony.
Id. Here, the Information alleged that Brightharp communicated a threat to

       Hardy, with the intent that Hardy engage in conduct against his will or be

       placed in fear of retaliation for a prior lawful act, and the threat was to commit

       a forcible felony. In closing argument, the State contended that Hardy was

       goaded into a fight and that he had engaged in prior lawful acts of having a

       relationship with Bibs and calling for police assistance.

[11]   On appeal, Brightharp argues that the State presented insufficient evidence to

       show he intended that Hardy engage in conduct against Hardy’s will or be

       placed in fear of retaliation for a prior lawful act. Brightharp argues that Hardy

       voluntarily “tried to engage Brightharp in a fight” and had verbally accosted

       Brightharp in an unlawful manner. Appellant’s Brief at 12. For the purposes of

       the crime of Intimidation, a threat is defined, in relevant part, as “an

       expression, by words or action, of an intention to ... unlawfully injure the

       person threatened or another person, or damage property ... [or] commit a

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-649 | September 14, 2020   Page 5 of 12
       crime.” I.C. § 35–45–2–1(d). “A defendant’s intent may be proven by

       circumstantial evidence alone, and knowledge and intent may be inferred from

       the facts and circumstances of each case.” Chastain v. State, 58 N.E.3d 235, 240

       (Ind. Ct. App. 2016), trans. denied.


[12]   Our standard of review for sufficiency is clear: we will consider only the

       evidence most favorable to the verdicts and the reasonable inferences to be

       drawn therefrom. Leonard v. State, 73 N.E.3d 155, 160 (Ind. 2017). We will

       affirm a conviction if there is probative evidence from which a reasonable jury

       could have found the defendant guilty beyond a reasonable doubt. Id. We will

       neither reweigh the evidence nor reassess the credibility of witnesses. Id.


[13]   Hardy testified to having some history with Brightharp with the latter

       repeatedly insisting that Hardy’s fiancée owed Brightharp money and Hardy

       should answer for that debt. Hardy had responded by calling police. Hardy

       testified further that, on December 1, 2019, Brightharp approached Hardy,

       accused him of hiding behind the police, pointed a knife directly at him, and

       announced “it’s going to be your day.” (Tr. at 90.) Cotton testified that

       Brightharp was yelling and screaming such phrases as “I’ve got something for

       you” and confirmed that Brightharp pulled out a knife and pointed it directly at

       Hardy. (Id. at 128.) Brightharp persisted in pointing the knife at Hardy and

       continuing his diatribe even after Guerrero came outside the convenience store

       and tried to reason with Brightharp. Brightharp disarmed himself only after

       being challenged to a fight without weapons. Police officers recovered two

       knives in proximity to Brightharp.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-649 | September 14, 2020   Page 6 of 12
[14]   Indiana Code Section 35-45-2-1(a), setting forth the elements of the crime of

       Intimidation, is written in the disjunctive. The State was required to establish

       beyond a reasonable doubt that Brightharp intended that Hardy engage in

       conduct against his will or intended to place Hardy in fear of retaliation for a

       prior lawful act. The eyewitness testimony and physical evidence is sufficient

       to permit the factfinder to conclude beyond a reasonable doubt that Brightharp

       intended to place Hardy in fear of retaliation for a prior lawful act. Brightharp’s

       argument that Hardy openly expressed a desire to fight, and thus Brightharp did

       not intend that Hardy commit an act against Hardy’s will, is at bottom an

       invitation to reweigh the evidence. This we cannot do. Leonard, 73 N.E.3d at

       160. Sufficient evidence supports Brightharp’s conviction of Intimidation.


                                                 Sentencing
[15]   Article 7, Sections 4 and 6 of the Indiana Constitution authorize independent

       appellate review and revision of a sentence imposed by a trial court. Sanders v.

       State, 71 N.E.3d 839, 843 (Ind. Ct. App. 2017), trans. denied. This appellate

       authority is embodied in Indiana Appellate Rule 7(B). Id. Under 7(B), the

       appellant must demonstrate that his sentence is inappropriate in light of the

       nature of his offense and his character. Id. (citing Ind. Appellate Rule 7(B)). In

       these instances, deference to the trial courts “should prevail unless overcome by

       compelling evidence portraying in a positive light the nature of the offense (such

       as accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-649 | September 14, 2020   Page 7 of 12
[16]   The Indiana Supreme Court has explained that the principal role of appellate

       review is an attempt to leaven the outliers, “not to achieve a perceived ‘correct’

       result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). The

       question is not whether another sentence is more appropriate, but whether the

       sentence imposed is inappropriate. King v. State, 894 N.E.2d 265, 268 (Ind. Ct.

       App. 2008).

[17]   A defendant convicted of a Level 6 felony is subject to a sentencing range of six

       months to two and one-half years, with one year as the advisory sentence. I.C.

       § 35-50-2-7(b). Brightharp received concurrent sentences of two and one-half

       years and two years, with one year of each suspended to probation. He

       contends that the nature of the offenses and his character do not support his

       aggregate sentence. In particular, he emphasizes that there were indications of

       his mental instability and that the most serious offenses in his criminal history

       are remote in time.


[18]   First, we look to the nature of the offenses. Brightharp followed a patron of a

       convenience store through the store and into the parking lot, yelling insults and

       obscenities. Cotton heard the yelling and screaming and became concerned.

       After he moved into very close proximity to Hardy, Brightharp pulled out a

       long-blade knife and announced, “It’s going to be somebody’s day. I have

       nothing to lose.” (Tr. at 90.) Guerrero, fearful for her safety and that of her

       customers, encouraged Brightharp to drop the knife. He refused to do so until

       challenged to a fistfight. Nothing in the nature of the offenses, involving several

       individuals, militates toward a lesser sentence.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-649 | September 14, 2020   Page 8 of 12
[19]   Next, we consider the defendant’s character. Brightharp has an extensive

       criminal history consisting of four prior felony convictions and two

       misdemeanor convictions. As the trial court observed, the most serious of these

       convictions (for Gross Sexual Battery and Drug Trafficking in the State of

       Ohio) were remote in time. However, Brightharp was serving a suspended

       sentence for Criminal Trespass when arrested in this case. Brightharp’s

       attorney stated at the sentencing hearing that Brightharp may have received

       mental health treatment at some time but discontinued prescribed medication.

       When interviewed for the PSI, Brightharp denied that he suffered from a mental

       illness.3


[20]   In sum, Brightharp has not presented compelling evidence that portrays in a

       positive light the nature of the offenses or his character. Absent such evidence,

       we are unpersuaded that his sentence is inappropriate.




       3
         To the extent that Brightharp suggests that the trial court did not accord proper weight to the remoteness of
       some of his criminal history or to the defense attorney’s suggestion that Brightharp suffers from a mental
       illness, the contentions are not available for review. Our Indiana Supreme Court has succinctly summarized
       the sentencing review framework:
       The imposition of sentence and the review of sentences on appeal should proceed as follows:
       1. The trial court must enter a statement including reasonably detailed reasons or circumstances for imposing
       a particular sentence.
       2. The reasons given, and the omission of reasons arguably supported by the record, are reviewable on appeal
       for abuse of discretion.
       3. The relative weight or value assignable to reasons properly found or those which should have been found is
       not subject to review for abuse.
       4. Appellate review of the merits of a sentence may be sought on the grounds outlined in Appellate Rule 7(B).
       Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-649 | September 14, 2020                  Page 9 of 12
                                    Effectiveness of Counsel
[21]   Finally, Brightharp claims that he was denied the effective assistance of trial

       counsel because counsel did not tender a jury instruction relative to mental

       illness. We review ineffectiveness claims as follows:


               Ineffective assistance of counsel claims are evaluated under the
               two-part test articulated in Strickland v. Washington, 466 U.S. 668,
               104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). To prevail, [the
               appellant] must show: 1) that counsel’s performance was
               deficient based on prevailing professional norms; and 2) that the
               deficient performance prejudiced the defense. Ward v. State, 969
N.E.2d 46, 51 (Ind. 2012) (citing Strickland, 466 U.S. at 687, 104
S. Ct. 2052).


               In analyzing whether counsel’s performance was deficient, the
               Court first asks whether, “‘considering all the circumstances,’
               counsel’s actions were ‘reasonable [ ] under prevailing
               professional norms.’” Wilkes, 984 N.E.2d at 1240 (quoting
               Strickland, 466 U.S. at 668, 104 S. Ct. 2052). Counsel is afforded
               considerable discretion in choosing strategy and tactics, and
               judicial scrutiny of counsel’s performance is highly deferential.
Id.


               To demonstrate prejudice, “the defendant must show that there is
               a reasonable probability that, but for counsel’s unprofessional
               errors, the result of the proceeding would have been different. A
               reasonable probability is a probability sufficient to undermine
               confidence in the outcome.” Strickland, 466 U.S. at 694, 104
S. Ct. 2052.


               There is a strong presumption that counsel rendered adequate
               assistance and made all significant decisions in the exercise of
               reasonable professional judgment. Stevens, 770 N.E.2d at 746.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-649 | September 14, 2020   Page 10 of 12
               Counsel is afforded considerable discretion in choosing strategy
               and tactics and these decisions are entitled to deferential review.
Id. at 746-47 (citing Strickland, 466 U.S. at 689, 104 S. Ct. 2052).
               Furthermore, isolated mistakes, poor strategy, inexperience and
               instances of bad judgment do not necessarily render
               representation ineffective. Id. at 747 (citations omitted).


       Weisheit v. State, 109 N.E.3d 978, 983-84 (Ind. 2018).


[22]   Brightharp argues that counsel should have tendered a jury instruction on

       mental illness so that (1) the jury could have concluded that he lacked the

       requisite criminal intent and (2) he could have avoided placement in the

       Department of Correction and instead been given “a proper alternative

       sentence.” Appellant’s Brief at 16.

[23]   Had Brightharp raised and supported an insanity defense, he could have

       avoided criminal liability and incarceration. Even where the State meets its

       burden to prove the elements of a criminal offense beyond a reasonable doubt, a

       defendant in Indiana can avoid criminal responsibility by successfully raising

       and establishing the “insanity defense.” Galloway v. State, 938 N.E.2d 699, 708

       (Ind. 2010) (citing I.C. § 35–41–3–6(a)). “A successful insanity defense results

       in the defendant being found not responsible by reason of insanity.” Id. The

       defendant bears the burden of establishing the insanity defense by a

       preponderance of the evidence and must establish both (1) that he or she suffers

       from a mental illness and (2) that the mental illness rendered him or her unable

       to appreciate the wrongfulness of his or her conduct at the time of the offense.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-649 | September 14, 2020   Page 11 of 12
Id. “Thus, mental illness alone is not sufficient to relieve criminal

       responsibility.” Id.


[24]   But although he obliquely asserts that he lacked criminal intent, Brightharp

       does not argue that defense counsel should have raised an insanity defense, nor

       does he point to evidence that would have supported the defense. At bottom,

       Brightharp does not provide us with either the text or context of the desired

       instruction. In these circumstances, we readily conclude that Brightharp has

       not shown that he was prejudiced by defense counsel’s failure to tender an

       instruction.



                                               Conclusion
[25]   Sufficient evidence supports Brightharp’s conviction for Intimidation. His

       sentence is not inappropriate. He has not shown that he was denied the

       effective assistance of trial counsel.


[26]   Affirmed.


       Vaidik, J., and Baker, Sr. J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-649 | September 14, 2020   Page 12 of 12